Title: Report on a Debate in the House of Lords, [11 April 1767]
From: Franklin, Benjamin
To: 


[April 11, 1767]
I attended a late Debate in the House of Lords, and it gave me great Uneasiness to find much Resentment against the Colonies in the Disputants. The Word Rebellion was frequently used. Lords T—t, T—e, S—h, and others, were against you, and Lord Sh——e, the Duke of G—n, and Lord C——n, your Friends. They said what they dared to palliate the Warmth shewn by their Opponents against America. Indeed your Friends can do nothing else but palliate a little, and delay coming to Resolutions against America, as they would, at this Time, be very violent ones.
It is said, that it is agreed on all Sides, that some Measures shall be taken (what they will be Time must discover) effectually to enforce the Authority of Parliament, and to carry it into actual Execution. The Act of Indemnity passed by the Boston Assembly, will undoubtedly be repealed, and there is a great Probability that a severe Censure on the Assembly will attend it. This Act is looked on as a high Infringement of the King’s Prerogative. It was mentioned by several in the Debate, that Acts of Pardon and Indemnity never originate in either of the Houses, but always are sent down from the King complete and signed, and is [sic] accepted and agreed to below.
It is also reported, and I fear the Report is true, that a Project is on Foot, to render all the Governors and Magistrates in America independent of the annual Support they receive of their several Assemblies.
There are great Heats on American Affairs, and those of the India Company, how they will particularly terminate, the wisest among us, as yet, are not able to discover.
